Citation Nr: 0501976	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hydrocephalus, prior to November 1, 1999.

2.  Entitlement to a disability rating in excess of 30 
percent rating for hydrocephalus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for headaches.

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 
10 percent for abdominal adhesions.

6.  Entitlement to service connection for bowel impairment 
(bowel disability), asserted as secondary to the veteran's 
service-connected hydrocephalus.

7.  Entitlement to service connection for bladder impairment 
(bladder disability), asserted as secondary to the veteran's 
service-connected hydrocephalus.

8.  Entitlement to service connection for muscle atrophy, 
asserted as secondary to the veteran's service-connected 
hydrocephalus.

9.  Entitlement to service connection for chronic fatigue 
syndrome, asserted as secondary to the veteran's service-
connected hydrocephalus.

10.  Entitlement to an effective date earlier than February 
20, 1997, for a grant of service connection for bilateral 
visual field deficits associated with hydrocephalus 
(bilateral eye disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 31 to March 
19, 1980.

This matter came before the Board of Veterans' Appeals 
(Board) from November 2000, April 2002, and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In the November 2000 
rating action, which implemented the Board's August 2000 
decision establishing service connection for hydrocephalus, 
the RO assigned an initial noncompensable rating for the 
veteran's hydrocephalus, effective June 19, 1991.  

In the April 2002 rating decision, the RO granted service 
connection for headaches, bilateral hearing loss, and 
abdominal adhesions, each as secondary to the veteran's 
service-connected hydrocephalus; the RO assigned initial 10 
percent ratings for the veteran's headaches and bilateral 
hearing loss, and a noncompensable rating for her abdominal 
adhesions.  In that same rating action, the RO denied service 
connection for bowel disability, bladder disability, muscle 
atrophy and chronic fatigue syndrome, each asserted as 
secondary to the veteran's service-connected hydrocephalus.  
In the June 2003 rating decision, the RO granted secondary 
service connection for bilateral visual field deficits and 
assigned an initial 20 percent evaluation, effective February 
20, 1997; the veteran challenges the effective dated assigned 
by the RO for entitlement to service connection.  

In a December 2003 rating decision, the increased the 
evaluation of the veteran's hydrocephalus to 30 percent, 
effective November 1, 1999.  In that same rating action, the 
RO also granted entitlement to an initial 10 percent rating 
for abdominal adhesions, effective June 19, 1991.  In 
addition, the RO granted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective November 1, 1999.

Because the increases in the initial evaluation of the 
veteran's hydrocephalus and abdominal adhesions do not 
represent the maximum rating available for the disabilities, 
the veteran's claims challenging the propriety of the initial 
evaluations for these conditions remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In light of this 
action, the Board has characterized these claims as indicated 
on the title page, with the hydrocephalus listed as separate 
issues, which reflects that the hydrocephalus claim involves 
the propriety of the initial and subsequent evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In September 2004, the veteran, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) in Washington, DC.  During the hearing, the 
undersigned Veterans Law Judge agreed to hold the record open 
for forty days to afford her the opportunity to submit 
further evidence; in October 2004, the veteran submitted 
pertinent evidence directly to the Board, which was 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in the adjudication of this 
appeal.

In an April 2002 statement, the veteran asserted a claim of 
entitlement to an effective date earlier than June 19, 1991, 
for service connection for hydrocephalus.  To date, VA has 
not considered this claim and it is referred to the RO for 
appropriate action.

The issues regarding the initial evaluations assigned for the 
veteran's hydrocephalus, bilateral hearing loss and abdominal 
adhesions; the veteran's claims of service connection for 
bladder disability, muscle atrophy and chronic fatigue 
syndrome; and her challenge to the effective date assigned 
for service connection for her bilateral eye disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for hydrocephalus.

2.  The veteran has irritable bowel syndrome that is due to 
treatment for her service-connected hydrocephalus.

3.  Resolving all reasonable doubt in the veteran's favor, 
since the date of service connection, the veteran's headaches 
have been manifested by very frequent prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAWS

1.  Irritable bowel syndrome is proximately due to or the 
result of the veteran's service-connected hydrocephalus.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).

2.  Effective June 19, 1991, the criteria for a 50 percent 
evaluation for headaches have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matters on appeal, but finds that, given the favorable 
actions taken below, i.e., establishing service connection 
for irritable bowel syndrome and entitlement to the maximum 
schedular evaluation for the veteran's headaches, effective 
from the date of service connection, no further assistance in 
developing the facts pertinent to these claims is required at 
this time.




II.  Service connection for bowel disability

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that the veteran has been 
diagnosed as having irritable bowel syndrome and since 
service connection is in effect for hydrocephalus, in light 
of the veteran's contentions, the Board will focus its 
discussion to the evidence that concerns whether her bowel 
disability, diagnosed as irritable bowel syndrome, is related 
to his service-connected hydrocephalus.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As noted in the introduction, in an August 2000 decision, the 
Board granted service connection for hydrocephalus, and in a 
November 2000 rating action, the RO established June 19, 
1991, the effective date of service connection.  

In her statements and testimony, the veteran asserts that 
service connection is warranted for bowel disability as 
secondary to her service-connected hydrocephalus.  Indeed, 
during the September 2004 Board hearing, the veteran reported 
that she was diagnosed as having irritable bowel syndrome due 
to have hydrocephalus, and in October 2004, while the Board 
held the record open so that she could provide further 
evidence, she submitted a statement, dated that same month, 
which was prepared by her treating physician, Dr. Thomas C. 
Gniadek.  The statement reflects that Dr. Gniadek diagnosed 
the veteran as having from irritable bowel syndrome secondary 
to the shunt replacements to treat her service-connected 
hydrocephalus.  In light of Dr. Gniadek's opinion, and in the 
absence of any negative etiological assessments, the Board 
concludes that secondary service connection for irritable 
bowel syndrome is warranted.  

III.  Initial evaluation of the veteran's headaches

The veteran contends, in essence, that she suffers from 
daily, debilitating headaches, and that the disability is 
much more severely disabling than reflected by the current 10 
percent evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2004); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's headaches are currently rated as 10 percent 
disabling under Diagnostic Code 8100.  Pursuant to this code, 
a 50 percent evaluation requires that the disability be 
manifested by very frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  

A review of the voluminous medical evidence, dated since the 
early 1980s, shows that the veteran suffers from a very 
disabling headache disorder.  Indeed, in a January 1982 
statement, Dr. Michael E. Karnasiewicz, reported that the 
veteran had persistent headaches, with nausea and vomiting.  
A February 1982 private hospitalization report reflects that 
the veteran complained of suffering from persistent 
headaches.  In addition, an August 1983 report from Dr. 
Charles C. Duncan shows that she complained of having 
"almost constant headaches."  This medical evidence is 
dated many years prior to the veteran's filing of this claim 
for VA compensation benefits, and her complaints and history 
were recorded while she was seeking treatment; for both 
reasons, as a finder of fact, the Board concludes that these 
records are of great probative value.

The veteran filed this claim in June 1991, and at a February 
1992 RO hearing held in connection with her then pending 
claim of service connection for hydrocephalus, she testified 
that suffered from headaches on a daily basis.  The veteran 
added that due to the condition she had vomiting and wore 
sunglasses because of her sensitivity to light.  She also 
reported taking Fiorinal to treat the disability.

Private medical records, dated in March 1997, similarly 
reflect complaints of severe headaches, which were 
accompanied by vomiting.  A June 1997 private operative 
report shows that the veteran had persistent, severe 
headaches. Further, in a May 2000 report, Dr. Michael 
Williams indicated that the veteran took Fiorinal twice a day 
to treat her headache disorder.  

At the September 2004 Board hearing, the veteran testified 
that she suffered from daily headaches "that are always 
there."  She added that if she had a two-hour respite, that 
would be great.  The veteran reported that the headaches were 
so debilitating and productive of prostrating attacks, she 
had to go to bed, and that this occurred, on average, at 
least three times per week.  She further testified that the 
medication she takes to treat the condition ameliorates the 
symptoms somewhat, but that the pain does not resolve.

Following a careful review of the evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that this disability warrants an initial 50 
percent evaluation under Diagnostic Code 8100.  In reaching 
this conclusion, the Board observes that, prior to and 
throughout the course of this appeal, including on numerous 
occasions when seeking treatment for this condition, the 
veteran has consistently reported that the disability was 
productive of daily, debilitating headaches, and she has been 
taking Fiorinal for many years to treat the condition.  This 
conclusion is also consistent with what the veteran reported 
in numerous statements and during her sworn testimony at 
hearings held at the RO in February 1992 and before the Board 
in September 2004.  In light of the foregoing, and in the 
absence of any medical evidence indicating that the veteran's 
headaches are not daily (or almost daily), prolonged or 
prostrating, the Board finds that entitlement to the maximum 
50 percent evaluation under Diagnostic Code 8100 has been 
shown.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is, however, no showing that since June 19, 1991, the 
veteran's headaches have presented so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 50 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is no indication that 
since service connection was established that the disability 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned 50 percent 
evaluation).  In this regard, the Board notes that the 
medical evidence shows, and indeed, the veteran herself 
acknowledges, that VA's grant of a TDIU was based on the 
veteran's numerous service-connected disabilities, rather 
than simply her headaches.  Moreover, although the veteran 
has been hospitalized during this lengthy appeal, it has been 
to treat her hydrocephalus, of which, her headaches are just 
one residual condition.  As such, this disability alone has 
not been shown to require frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand any of the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for irritable bowel syndrome is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 50 percent rating for headaches 
is granted.

REMAND

Also before the Board are the veteran's hydrocephalus, 
bilateral hearing loss, abdominal adhesions, bladder 
disability, muscle atrophy, chronic fatigue syndrome and 
bilateral eye disability claims.  For the reasons set forth 
below, these issues must be remanded for further development 
and adjudication.

As a preliminary matter, the Board reiterates that the 
veteran's claims have been pending since June 1991, and since 
filing her claims, there was a significant change in the law.  
In November 2000, the VCAA was enacted, and that liberalizing 
law is applicable to the veteran's claims because they are 
pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 
806 (Fed. Cir. 2002); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The Act and its implementing regulations (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

These laws and regulations include notification provisions.  
As part of the notice, VA must specifically inform the 
claimant and her representative of which portion, if any, of 
the evidence she is to be provide, and which part, if any, VA 
will attempt to obtain on behalf of her behalf.  As such, a 
VCAA letter must specifically:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to that effect.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  

In this case, to date, neither the veteran nor her 
representative has been issued any explanation of the VCAA 
and the effect it has on any of her claims in appellate 
status.  As such, the Board finds that the RO should inform 
the veteran and her representative of the VCAA and its 
notification provisions.  Accordingly, this case must be 
remanded.  On remand, the RO must send the veteran a letter 
advising her of which portion of the evidence she is to 
provide, which part, if any, the RO will attempt to obtain on 
her behalf, and a request that she provide any evidence in 
his possession that pertains to these claims.

During the September 2004 Board hearing, the veteran reported 
that her hearing loss had worsened since the most recent 
formal VA examination, which was conducted in 2001.  In 
addition, she reported that she had undergone an audiological 
examination approximately six to seven months earlier at the 
Newington, Connecticut, VA Medical Center, a copy of which 
has not been associated with the claims folder.  Indeed, the 
Board notes that no VA medical records dated since 1999 have 
been obtained.  In addition, there are pertinent private 
records that are outstanding, such as those of the veteran's 
treating physician, Dr. Gniadek.  As such the veteran's other 
claims challenging the initial ratings assigned, as well as 
those seeking service connection, must also be remanded.

Because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), the RO must associate records of the veteran's 
care at the Newington, Connecticut, VA Medical Center, with 
the claims folder.  Moreover, pursuant to the VCAA, VA must 
obtain these outstanding VA records, as well as those of Dr. 
Gniadek.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Finally, in a June 2003 rating decision, the RO granted 
service connection for the veteran's bilateral eye 
disability, effective February 20, 1997.  In a July 2003 
statement, the veteran indicated that she was filing an NOD 
(Notice of Disagreement) in which she expressed her 
disagreement with that determination, explaining, "The rate 
for vision should be at the earliest original date June 19, 
1991."  The Board accepts the veteran's July 2003 statement 
as an NOD pursuant to 38 C.F.R. § 20.201 (2004).  To date, 
however, the RO has not issued her a Statement of the Case 
(SOC) with respect to this claim.  Under these circumstances, 
the Board has not discretion and is obliged to remand this 
issue to the RO for the issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. at 240-41; 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on her behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since June 1991 for her 
hydrocephalus, hearing loss, and 
abdominal adhesions, and since service 
for bladder problems, muscle atrophy and 
chronic fatigue syndrome.  This should 
specifically include any outstanding 
records of her care at the Newington, 
Connecticut, VA Medical Center and from 
Dr. Thomas C. Gniadek.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of her hydrocephalus and abdominal 
adhesions, as well as the etiology of her 
bladder problems, muscle atrophy and 
chronic fatigue syndrome.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and all 
pertinent findings and should be reported 
in detail.  

With respect to the veteran's 
hydrocephalus, the examiner should 
identify and report all manifestations of 
the disability.

As to the veteran's abdominal adhesions, 
the examiner should state whether the 
condition is productive of partial 
obstruction manifested by delayed 
motility of the barium meal and less 
frequent and less prolonged pain.  He or 
she should further report whether the 
disability is manifested by definite 
partial obstruction, shown by X-ray, with 
frequent prolonged episodes of severe 
colic distention, nausea or vomiting, 
following severe peritonitis, ruptured 
appendix, perforated ulcer or operation 
with drainage.

The examiner should also opine as to 
whether it is at least as likely as not 
that the veteran suffers from a bladder 
disability, muscle atrophy and chronic 
fatigue syndrome that is due to or 
aggravated by her service-connected 
hydrocephalus.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should schedule the veteran 
for a VA audiological evaluation to 
determine the current severity of the 
veteran's bilateral hearing loss.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed.  The examiner must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a typewritten 
report.

5.  The RO must issue the veteran an SOC 
with respect to her claim seeking an 
effective date earlier that February 20, 
1997, for a grant of service connection 
for bilateral eye disability, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

7.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


